EXHIBIT 3.5 Colorado Secretary of State Date and Time: 10/012013 10:23 AM ID Number: 20131571346 Amount Paid: $25.00 Articles of Amendment ID Number 19871759363 (Colorado Secretary of State ID number) 1. Entity name Promap Corporation (If changing the name of the corporation, indicate name before name change) 2. New Entity name Advanced Cannabis Solutions, Inc. 3. Not applicable. 4. Not applicable. 5. Not applicable. 6. Not applicable. 7. Not applicable. 6. Name(s0) and address(es) of of the individual(s) causing this document to be delivered for filing: Hart Will (Last)( First)(Middle)(Suffix) 1624 Washington St. (Street number and name) Denver Colorado 80203 (City)(State)(ZIP/Postal Code) ACS Articles of Amendment 2-6-14
